DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-6, 9, 11, 13-16, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Treadwell (U.S. PGPUB 2004/0164897).

Re claim 1 and 11: Treadwell discloses a system for spatially correlating a movable display device image presentation with a background scene including a processor performing operations comprising:
(a) detecting attitude of the movable display device (see paragraph [0026, 0033, 0036]: the game detects the location, i.e. attitude, of the mobile display device);
(b) comparing the detected moveable display attitude with position and/or orientation of the scene (see paragraph [0036]: the location of the player is compared with the position of the player within the scene); and
(c) controlling the movable display device to generate a sensible indication if the comparing reveals the detected movable display attitude is between in-range and out-of-range with respect to the position and/or orientation of the scene (see paragraph [0036]: when the player’s location is determined to be near a defined border of the virtual environment, an onscreen warning is given to the player).

Re claim 3 and 13: Treadwell discloses with respect to the system of claim 1 wherein the sensible indication comprises at least one of a visual, audible and/or tactile effect (see Fig. 7: the system displays a game boundary alert).

Re claim 4 and 14:  Treadwell discloses with respect to the system of claim 1 wherein in response to the comparing revealing the detected movable display attitude has moved from out-of-range to in-range or from in-range to out-of range, the processor performing a context change with respect to information displayed by the movable display device (see Fig. 7: the system displays text, i.e. information, on the movable display device wherein the text indicates a game boundary alert).

Re claim 5 and 15: Treadwell discloses with respect to the system of claim 1 further comprising the processor displaying a virtual image on the movable display device that is spatially correlated with the scene when the comparing reveals in-

Re claim 6 and 16: Treadwell discloses with the system of claim 1 further comprising the processor displaying a virtual image on the movable display device that is not spatially correlated with the scene when the comparing reveals out-of-range (see Fig.7 and Fig. 8: when the player is in-range, an image is generated featuring a text alert which is not spatially correlated with the player is generated).

Re claims 9 and 19: Treadwell discloses with respect to the system of claim 1 wherein the processor is configured to control a pointing position of a pointer, cursor or other object displayed on the movable display device in response to the detected attitude to point to or indicate an object in the scene (see Fig. 8: showing the controlling of an avatar in response to the detected attitude of the game device).

Allowable Subject Matter
Claims 2, 7, 8, 10, 12, 17, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715